PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re of Application
Patent No. 8,692,688
Issue Date: April 08, 2014
Application No. 13/352,057
Filed: January 17, 2012
Attorney Docket No. 603195.1A
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the request for refund filed September 14, 2021.  

The request for refund is GRANTED.

Applicant requests a refund of $80.00, in regards to the decision mailed August 10, 2020, stating that the $80.00 surcharge fee was subject to request a refund.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $80.00, was refunded by check/EFT on December 01, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions